Name: Council Decision (EU) 2019/1255 of 18 July 2019 amending Protocol No 5 on the Statute of the European Investment Bank
 Type: Decision
 Subject Matter: business organisation;  EU institutions and European civil service;  Europe;  international affairs
 Date Published: 2019-07-24

 24.7.2019 EN Official Journal of the European Union L 196/1 COUNCIL DECISION (EU) 2019/1255 of 18 July 2019 amending Protocol No 5 on the Statute of the European Investment Bank THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 308 thereof, Having regard to the request of the European Investment Bank, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the European Commission (2), Acting in accordance with a special legislative procedure, Whereas: (1) At its meeting of 11 December 2018, the Board of Directors of the European Investment Bank (the Bank) approved a timeline to implement the governance changes which it had laid out at a meeting on 17 July 2018. (2) Following a decision of the Board of Governors of the Bank of 22 June 2018, a high-level shareholders' working group was convened to analyse possibilities for certain Member States to subscribe additional capital in the Bank. (3) It is appropriate to increase the subscribed capital of Poland by EUR 5 386 000 000 in line with its request. (4) It is also appropriate to increase the subscribed capital of Romania by EUR 125 452 381 in line with its request. (5) In the context of those increases, the provisions on nomination of alternate members of the Board of Directors of the Bank by groups of Member States acting by common accord should also be amended. (6) The Statute of the Bank should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Protocol No 5 on the Statute of the European Investment Bank, annexed to the Treaty on the Functioning of the European Union, is amended as follows: (1) the first subparagraph of Article 4(1) is amended as follows: (a) the introductory part is replaced by the following: 1. The capital of the Bank shall be EUR 248 795 606 881, subscribed by the Member States as follows:; (b) the lines concerning Poland and Romania are replaced by the following: Poland 11 366 679 827 Romania 1 639 379 073 ; (2) the third subparagraph of Article 9(2) is replaced by the following: The alternate directors shall be appointed by the Board of Governors for five years as shown below:  two alternates nominated by the Federal Republic of Germany,  two alternates nominated by the French Republic,  two alternates nominated by the Italian Republic,  two alternates nominated by common accord of the Kingdom of Spain and the Portuguese Republic,  three alternates nominated by common accord of the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands,  three alternates nominated by common accord of the Republic of Croatia, Hungary and the Republic of Poland,  four alternates nominated by common accord of the Kingdom of Denmark, the Hellenic Republic, Ireland and Romania,  six alternates nominated by common accord of the Republic of Estonia, the Republic of Latvia, the Republic of Lithuania, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden,  six alternates nominated by common accord of the Republic of Bulgaria, the Czech Republic, the Republic of Cyprus, the Republic of Malta, the Republic of Slovenia and the Slovak Republic,  one alternate nominated by the Commission.. Article 2 This Decision shall apply from one month after the date on which Council Decision (EU) 2019/654 (3) applies. Done at Brussels, 18 July 2019. For the Council The President T. TUPPURAINEN (1) Opinion of 17 April 2019 (not yet published in the Official Journal). (2) Opinion of 15 May 2019 (not yet published in the Official Journal). (3) Council Decision (EU) 2019/654 of 15 April 2019 amending Protocol No 5 on the Statute of the European Investment Bank (OJ L 110, 25.4.2019, p. 36).